Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1 and 4-11 are pending in this Office Action.
Claims 1, 4, 7, 10 and 11 are amended.
Claims 2 and 3 are cancelled.

Response to Arguments
Applicant’s arguments, filed 06/07/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying registration.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakai.  Please see citation below.
Examiner acknowledges and accepts amendments (filed 06/07/2021) made to title of the invention in response to correction requested by Examiner in previous action.

Applicant’s invention as claimed:


Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claims 1 and 11 recites “the registration”.  There is no antecedent basis for this, the Examiner has interpreted this as referring to the register step in the process.  Clarification is requested.
Claims 1, 10, and 11, it seems the amended claim language is further clarifying the “whether to register a predetermined function”, however in the claims recited the registration steps could be considered as mutually exclusive steps.  Examiner has interpreted the amended claim language to further clarify whether to register step.  Clarification is requested.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denoual et al. (US 20170230442), hereinafter Denoual, and further in view of Sakai et al. (US 2017/0006546) , hereinafter Sakai.
Regarding claim 1, 
Denoual teaches a reception apparatus configured to receive push-distributed data from another apparatus, comprising: one or more processors; and one or more memories (see figs. 1-2 and para. 102, client device is configured to receive push promise messages from server device); 
 which stores one or more computer-readable instructions that cause, when executed by the one or more processors, the reception apparatus to: determine, based on information of data to be push-distributed (see paras. 156-158, client device determines based on identifying data information of data to be pushed by server);
whether to register a predetermined function used to allow a predetermined application to use the data  (see paras. 534-538, client determines whether to utilize a registered push policy (indicative of a “predetermined function”) used allow segments to played by application); 
register the predetermined function determined to be registered in the determination (see paras. 534-538, registering the push policy (indicative of a “predetermined function” used allow segments to played by application);
 and execute the predetermined function when the push-distributed data is received if, concerning the data, the predetermined function has been registered by the registration  (see paras. 534-538, registering the push policy if push policy has been registered then executing to send to server).
Denoual fails to teach wherein pred. application requests registration of the predetermined function and if information designated in the request corresponds to information included in an announcement of push distribution received from the other apparatus, it is determined to register the predetermined function and wherein if path information matches path information of the data to 
However, in analogous art Sakai teaches wherein the predetermined application requests registration of the predetermined function (see para. 68, electronic apparatus along with request for push notification requests registration of device attribute id to a specific service requested (i.e. predetermined function)), 
and if information designated in the request corresponds to information included in an announcement of push distribution received from the other apparatus, it is determined, in the determination, to register the predetermined function concerning the data to be push-distributed (see paras. 84, device attribute id received via request to push server is matched with service attribute id included in push notification to determine registration (see also para. 83)), 
and wherein if path information of the data to be push-distributed, which is designated in the request, matches path information of the data to be push-distributed, which is included in the announcement, it is determined, in the determination, to register the predetermined function concerning the data to be push-distributed (see paras. 85-87, the transmission destination (i.e. path information) for the stream to be push distributed corresponds to device attribute id (see also para. 71) matches subject of transmission in push notification it is determined to register service attribute id for stream to be push distributed (see also para. 83)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include  wherein pred. application requests registration of the predetermined function and if information designated in the request corresponds to information included in an announcement of push distribution received from the other apparatus, it is determined to register the predetermined function 

Regarding independent claims 10 and 11, 
The claims recite a control method executed by a reception apparatus and a non-transitory computer-readable storage medium that stores a program configured to cause a computer provided in a reception apparatus that execute the method of claim 1; therefore, the same rationale for rejection applies.

Regarding claim 4,
Denoual in view of Sakai teaches the limitations as described in claim 1 above.
Denoual further teaches wherein if an identifier of the data to - 18 -10201317USOI/P220-0079US be push-distributed, which is designated in the request, matches an identifier of the data to be push-distributed, which is included in the announcement, it is determined, in the determination, to register the predetermined function concerning the data to be push-distributed (see paras. 477-478, using identifying information, can include data information, of data to push distributed, if identifying information is acceptable utilizing the registered push policy).

Regarding claim 5,
Denoual in view of Sakai teaches the limitations as described in claim 4 above.
Denoual further teaches wherein the one or more computer- readable instructions cause, when executed by the one or more processors, the reception apparatus to instruct the other apparatus to transmit the data by push distribution, and the instruction including the identifier is transmitted to the other apparatus, and the announcement is transmitted from the other apparatus in accordance with the instruction (see paras. 477-478, using identifying information, can include data information, of data to push distributed, if identifying information is acceptable utilizing the registered push policy and indicating to server to push data).


Regarding claim 6,
Denoual in view of Sakai teaches the limitations as described in claim 5 above.
Denoual further teaches wherein the instruction is performed using Push Directive of MPEG-DASH (Moving Picture Experts Group-Dynamic Adaptive Streaming over HTTP) part 6 (see paras. 380, utilizing methods like MPEG DASH).

Regarding claim 7,
Denoual in view of Sakai teaches the limitations as described in claim 1 above.
Denoual further teaches wherein the announcement is performed by PUSHPROMISE of HTTP (HyperText Transfer Protocol)/2 (see paras. 182-183, utilizing HTTP announcements such as PUSH promise).

Regarding claim 8,
Denoual in view of Sakai teaches the limitations as described in claim 1 above.
Denoual further teaches wherein push distribution is performed by server push of HTTP (HyperText Transfer Protocol)/2 (see paras. 182-183, server utilizing HTTP announcements such as PUSH promise).

Regarding claim 9,
Denoual in view of Sakai teaches the limitations as described in claim 1 above.
Denoual further teaches wherein when the predetermined function is executed, the predetermined application is notified of information used by the predetermined application to obtain the push-distributed data (see paras. 393, acknowledging push policy notifications).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458